NO. 12-08-00316-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

CEDRIC CHRISTOPHER EDISON,                      §             APPEAL FROM THE 369TH
APPELLANT

V.                                             §              JUDICIAL DISTRICT COURT

ROBERT DEGUZMAN AND
DEBORAH S. ENAD DEGUZMAN,
APPELLEES                                      §              ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Cedric Christopher Edison appeals from the dismissal of his lawsuit against Robert
DeGuzman and Deborah S. Enad DeGuzman. Edison’s petition is entitled “Texas Tort Claim for
Damages.” In it, he complains that the DeGuzmans falsely stated that he committed a crime and
he is currently incarcerated because of their actions. The trial court dismissed his suit pursuant
to Chapter Fourteen of the Texas Civil Practice and Remedies Code, finding the claim to be
frivolous or malicious. In a single issue, Edison asserts the trial court erred in dismissing his suit
because his suit is not governed by Chapter Fourteen. We affirm.
       Chapter Fourteen of the Texas Civil Practice and Remedies Code is entitled “Inmate
Litigation” and by its terms applies to suits, other than suits brought under the Texas Family
Code, filed in a district court by an inmate who has filed an affidavit or unsworn declaration of
inability to pay costs. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (Vernon 2002). When an
inmate plaintiff files an affidavit or unsworn declaration of inability to pay, the trial court has
broad discretion to dismiss the suit as frivolous or malicious. Id. § 14.003(a)(2).
       “Chapter Fourteen was designed to control the flood of frivolous lawsuits being filed in
the courts of this State by prison inmates, consuming valuable judicial resources with little
offsetting benefit.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
The legislature chose to address the problem by reviewing the party initiating the claim and the
adequacy of the claim. Chris Colby, There’s A New Sheriff in Town: The Texas Vexatious
Litigants Statute and Its Application to Frivolous and Harassing Litigation, 31 TEX. TECH L.
REV. 1291, 1301 (2000). Edison is an inmate in a Texas prison, and he signed and filed an
application to proceed in forma pauperis in connection with this lawsuit. Accordingly, Chapter
Fourteen applies to Edison’s suit against the DeGuzmans.
         We overrule Edison’s sole issue, and we affirm the trial court’s judgment.


                                                                    SAM GRIFFITH
                                                                       Justice


Opinion delivered December 31, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       (PUBLISH)




                                                                2